IN THE COURT OF APPEALS OF TENNESSEE
                  MIDDLE SECTION AT NASHVILLE



                                                        FILED
NICO EMILE FLOWERS, by next      )                         June 18, 1997
friend and Natural Parent,       )
Tracey Lynn Bastian,             )                     Cecil W. Crowson
                                 )                    Appellate Court Clerk
       Plaintiff/Appellee,       )     Appeal No.
                                 )     01-A-01-9705-CH-00219
VS.                              )
                                 )     Davidson Chancery
METROPOLITAN BAPTIST             )     No. 97-1551-I
SCHOOLS,                         )
                                 )
       Defendant/Appellant.      )



      APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                     AT NASHVILLE, TENNESSEE

          THE HONORABLE IRVIN H. KILCREASE, JR., CHANCELLOR




FOR APPELLEE:                          FOR APPELLANT:

Paul Julius Walwyn               Kevin H. Theriot
P. O. Box 6293                         101 Westpark Drive, Suite 250
Madison, TN 37115                      Brentwood, TN 37020




                        REVERSED AND REMANDED




                                             BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J., M.S.
KOCH, J.
                                     Memorandum Opinion



                   This extraordinary appeal arises out of an order enjoining a private

school from expelling one of its students accused of smoking marijuana. We first find

that this is an appropriate case for an extraordinary appeal pursuant to Tenn. R. App.

P. 10. Since the school’s application and the student’s answer fully set forth the

parties’ positions and the material facts, we dispense with further briefing and oral

argument and proceed to the merits of the appeal in order to save the parties

additional time and expense.1 Because courts should not interfere in the internal

affairs of private, voluntary organizations unless there is a showing that the

organization’s procedures have not been followed or that the organization has

otherwise acted in an arbitrary, oppressive or unlawful manner, we have determined

that the trial court’s order enjoining the school from expelling the student until after the

conclusion of the final examinations should be reversed and the case remanded to

the trial court for further proceedings in accordance with Tenn. Ct. App. R. 10(b).2



                                                       I.

                   During the 1996-97 academic year, Nico Flowers was a sophomore at

Metropolitan Baptist Schools (“Metropolitan”), a private educational institution

operated by the Metropolitan Baptist Church in Madison. The rules and regulations

contained in the school’s student handbook mandate expulsion of any student using

drugs. The school’s re-enrollment form, signed by Mr. Flowers’ legal guardians,




        1
         Pursuant to Tenn. R. App. P. 2, we suspend the application of Tenn. R. App. P. 24-26, & 29.
W e also find oral argument to be unnecessary pursuant to Tenn. R. App. P. 35(c).

        2
            Tenn. Ct. App. R. 10(b) provides:

                            The Court, with the concurrence of all judges participating in
                   the case, m ay affirm, reverse or modify the actions of the trial court by
                   m em orandum opinion when a formal opinion would have no
                   precedential value. W hen a case is decided by memorandum opinion,
                   it shall be designated “ME MO RAN DU M O PINIO N,” shall not be
                   published, and shall not be cited or relied on for any reason in a
                   subsequent unrelated case.

                                                       2
provides: ”The teachers and administration are hereby given full discretion in the

discipline of our child or children, this would include . . . expulsion from the school.”



              On May 2, 1997, two students at Metropolitan told the school

administrator, Grant Endicott, that Mr. Flowers had admitted smoking marijuana prior

to attending the school’s April 11, 1997 spring concert. Two additional students later

confirmed the admission. Three of these students stated that they also observed Mr.

Flowers acting “funny” and that they smelled marijuana on his breath and clothes.

While denying that he actually smoked marijuana, Mr. Flowers admitted to Mr.

Endicott that he told the other students that he had done so. Based on these facts,

Mr. Endicott determined that Mr. Flowers had violated the school’s policy prohibiting

the use of drugs and expelled him.



              On May 8, 1997, Mr. Flowers filed a complaint for temporary and

permanent injunctive relief in the Chancery Court for Davidson County. On May 19,

1997, the trial court enjoined Metropolitan from preventing Mr. Flowers from attending

school until after the conclusion of the final examinations for the current semester.

Thereafter, the expulsion would be reinstated.



              On May 16, 1997, Metropolitan filed a Tenn. R. App. P. 10 application

for an extraordinary appeal seeking review of the injunction. Metropolitan also sought

a stay of the order pursuant to Tenn. R. App. P. 7.       On May 21, 1997, this court

ordered Mr. Flowers to file an answer to the application. Metropolitan subsequently

supplemented its application with certified copies of the trial court’s order and, on May

23, 1997, this court stayed enforcement of the trial court’s injunction pending

disposition of the Tenn. R. App. P. 10 application. Mr. Flowers has now filed an

answer to the application.



                                           II.


                                           3
              The sole issue in this appeal is whether the trial court properly enjoined

the expulsion of Mr. Flowers pursuant to Tenn. R. Civ. P. 65.04.

              Tenn. R. Civ. P. 65.04(2) provides:

              A temporary injunction may be granted during the pendency
              of an action if it is clearly shown by verified complaint,
              affidavit or other evidence that the movant’s rights are being
              or will be violated by an adverse party and the movant will
              suffer immediate and irreparable injury, loss or damage
              pending a final judgment in the action, or that the acts or
              omissions of the adverse party will tend to render such final
              judgment ineffectual.



              Having reviewed the record, we conclude that Mr. Flowers has not

shown that any of his rights have been or will be violated by his expulsion.

Attendance at a private, religious educational institution is a privilege, not a right. See,

Tenn. Secondary Sch. Athletic Ass’n v. Cox, 425 S.W.2d 597, 602 (Tenn. 1968).

Moreover, the school has not breached any explicit contractual obligation to Mr.

Flowers.



               Metropolitan’s rules, agreed to by Mr. Flowers’ legal guardians when he

enrolled, leave disciplinary and expulsion decisions to the sole discretion of the school

administration. While Mr. Flowers admits that his contract with Metropolitan granted

the school wide discretion in disciplining him, he asserts that an injunction is

appropriate under Tenn. R. Civ. P. 65.04 because of the oppressive and arbitrary way

in which the school exercised its discretion. Thus the only issue to be decided is

whether the court may review the discretionary decision of the school’s administrator.



               The courts will generally not interfere with the internal affairs of private,

voluntary associations. Original Lawrence County Farm Organization, Inc. v. Tenn.

Farm Bureau Federation, 907 S.W.2d 419, 421 (Tenn. Ct. App. 1995); Moran v.

Vincent, 588 S.W.2d 867, 870 (Tenn. Ct. App. 1979). Courts may intervene only

where the association’s procedures have not been followed or where the association



                                             4
otherwise acts in an arbitrary, oppressive or unlawful manner. Coke v. United

Transportation Union, 552 S.W.2d 402, 405 (Tenn. Ct. App. 1977).



             We cannot say that the school’s decision to expel Mr. Flowers was

arbitrary, oppressive or unlawful.    Metropolitan’s decision was based on the

accusations of four students who stated that Mr. Flowers told them he had smoked

marijuana on a number of occasions. Three of these students observed actions by

Mr. Flowers consistent with marijuana use and also smelled marijuana on his breath

and clothing. In light of these facts and the broad discretion granted the school’s

administration in the student handbook and enrollment form, the court finds no basis

on which to second guess the school’s decision.



                                        III.

             Metropolitan’s Tenn. R. App. P. 10 application for an extraordinary

appeal is granted. The decision of the trial court enjoining the expulsion of Mr.

Flowers is reversed and the case is remanded to the trial court for further

proceedings. The costs of this appeal are taxed to the appellee for which execution

may issue.



                                         __________________________________
                                         BEN H. CANTRELL, JUDGE

CONCUR:


_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION


_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                         5